Judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. To the plaintiff, an invitee (Vaughan v. Transit Development Co., 222 N. Y. 79), the defendants owed a duty of reasonable care. While they were subject to no statutory duty to keep the hall lighted, the jury might have found that the hallway was so dark that one could not safely proceed without feeling along the wall, and that under those conditions one of the defendants entered the cellar leaving the door between the top of the cellar stairs and the hallway open. We think this made the question of defendants’ negligence one for the jury. As to the plaintiff’s duty, the proof is that she was familiar with the surroundings, that in her previous visits she always found the cellar door closed and proceeded, feeling her way along the wall, but upon the occasion in question, the door having been left open, she was precipitated into the cellar. We think this presented a question of fact as to whether or not she was *756guilty of contributory negligence. (Hudson v. Church of Holy Trinity, 250 N. Y. 513.) Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.